The offense is robbery; the punishment, confinement in the penitentiary for ten years.
R. C. Barnwell testified that on the 10th of January, 1934, appellant and another took from his possession at the point of a pistol a diamond ring, some money and other property. Testifying in his own behalf, appellant denied that he was present at the time the offense was committed and declared that he had no connection with the transaction. His defense of alibi was corroborated by the testimony of other witnesses.
No bills of exception are brought forward. The evidence is deemed sufficient to support the conviction.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.